Slip Op. 14- 3

                UNITED STATES COURT OF INTERNATIONAL TRADE

 UNITED STATES,

                        Plaintiff,

                .v.                                    Before: Jane A. Restani, Judge

 LAFIDALE, INC.,                                       Court No. 12-00397

                        Defendant.




                                            OPINION

[Plaintiff’s renewed motion for default judgment in customs penalty action granted.]

                                                                            Dated: January10, 2014

               Douglas G. Edelschick, Trial Attorney, Commercial Litigation Branch, Civil
Division, U.S. Department of Justice, of Washington, DC, for plaintiff. With him on the brief
were Stuart F. Delery, Assistant Attorney General, Jeanne E. Davidson, Director, and Franklin E.
White, Jr., Assistant Director.

               Restani, Judge: Before the court is plaintiff United States’ renewed motion for

entry of default judgment seeking $324,687.00 in civil penalties plus post-judgment interest

against defendant Lafidale, Inc. (“Lafidale”) for alleged grossly negligent violations of section

592(a) of the Tariff Act of 1930, 19 U.S.C. § 1592(a) (2006). The court continues to have

jurisdiction pursuant to 28 U.S.C. § 1582(1).

               On October 30, 2013, the court ruled that plaintiff had established the liability of

Lafidale for gross negligence in the misclassification of 46 entries of wallets and handbags

between June 20, 2006, and April 22, 2009. United States v. Lafidale, Inc., 942 F. Supp. 2d

1362, 1364–65 (CIT 2013). Certain discrepancies between the allegations in the complaint and
Court No. 12-00397                                                                             Page 2


the allegations in the affidavit supporting the amount of lost duties and penalties claimed caused

the court to deny the motion for default judgment without prejudice to renewal. Id. at 1366–67.

               The December 20, 2013, affidavit of Robert P. Thierry, Director of the Office of

Fines, Penalties and Forfeitures of U.S. Customs and Border Protection, satisfactorily establishes

an actual and potential duty loss of at least $81,171.63.1 See Thierry 2d Decl. & Attachs., ECF

Nos. 15-1, 15-2, 15-3. Where there is duty loss because of gross negligence, penalties may be

assessed at “the lesser of—(i) the domestic value of the merchandise, or (ii) four times the lawful

duties, taxes, and fees of which the United States is or may be deprived.” 19 U.S.C.

§ 1592(c)(2)(A). Mr. Thierry’s affidavit asserts that the domestic value of the 46 entries of

misclassified merchandise was $1,264,224.97. Thierry 2d Decl. ¶ 5. Thus, plaintiff continues to

claim penalties of $324,687 (four times the duty loss), as set forth in its previous filings. Pl.’s

Renewed Mot. for Entry of Default J. 1, 4, ECF No. 15.




       1
         Thierry actually calculates the duty loss to be $82,936.24. Thierry 2d Decl. ¶ 9.
Because this is a slight increase over the amount originally claimed, plaintiff continues to use the
amount alleged in its earlier filings ($81,171.63) as the basis for its penalty calculation. Pl.’s
Renewed Mot. for Entry of Default J. 4, ECF No. 15. The unpaid duties ultimately were paid by
sureties. Thierry 2d Decl. ¶ 11.
Court No. 12-00397                                                                            Page 3


               As Lafidale has failed to respond in any way in this action, including disputing

that this amount is an appropriate penalty, the court sees no reason for further delay, and

judgment for penalties in the amount of $324,687.00 plus post-judgment interest will enter

accordingly.



                                                               /s/ Jane A. Restani
                                                                Jane A. Restani
                                                                     Judge

Dated: January10 2014
                ,
       New York, New York